Keller, J.
This is a motion pursuant to section 788 of the Civil Practice Act to punish the debtor for contempt of court for false swearing under examination in supplementary proceedings.
It appears that the examination of the debtor was not conducted by any attorney. The judgment creditor is a corporation. On its behalf an affidavit is submitted in which it is stated that the collection manager of the judgment creditor corporation, not an attorney, conducted the examination.
It has been recently held in an especially well-considered opinion that a corporation may not appear in person and act for itself. (See Mortgage Commission v. Great Neck Improvement Co., 162 Misc. 416, Hallinan, J., Supreme Court, Nassau county.) Since the judgment creditor corporation did not conduct the examination of the debtor in supplementary proceedings through an admitted attorney it will not be permitted to press an application to punish the debtor for false swearing at the examination. The principles of public policy involved are too important to be passed over. Legal proceedings are not to be conducted in court by an employee of a corporation who is not an officer of the court, not subject to the discipline of the court and knowing but one master, the corporation which employs him. The obvious dangers of tolerating such a practice are too great. A “ collection manager ” for a corporation is not to conduct examinations in court and represent the corporation by which he is employed, before the court.
The motion to punish the debtor for contempt is denied.